DETAILED ACTION
Election/Restrictions
1.                  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 21-31 & 35-40 drawn to a device for upending a tubular element.
Group II, claims 32-34 drawn to a method that use the device of claim 21.
The inventions listed as Groups I and II are dissimilar in that they relate to a method and an apparatus.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because the common technical feature in both groups are the structures of claim 21.
These elements cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art. WO 2016/184905 anticipates independent claims 21.  The existence of an anticipatory reference demonstrating that one or more generic claims lack novelty establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the method from the apparatus supports restriction of the groups. 
As set forth in MPEP 1850; The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature", should be considered with respect to novelty and inventive step.  For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. 
Should independent claim 21 eventually be found allowable, claims 32-34 can be rejoined as containing every feature of an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The examiner’s facsimile number is 571-270-4257.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726